 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuburban Chevrolet, Inc. and C. Gilbert Johnson.Case 5-CA- 11222January 14, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn July 14, 1980, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Nor do we find merit in Respondent's contention that, because the Ad-ministrative Law Judge generally discredited Respondent's witnesses, andcredited the General Counsel's witnesses, his credibility resolutions areerroneous or attended by bias or prejudice. N.L.R.B. v. Pittsburgh Steam-ship Company, 337 U.S. 656 (1949). We have considered the record andthe attached Decision and reject these charges.2 In the absence of exceptions, we adopt, pro forma, the AdministrativeLaw Judge's findings that Respondent did not violate Sec. 8(aXl) of theAct by (1) Bruce Johnson's statement on or about July 13, 1979, that, ifhe had his money up, he "would close this place up and tell the worldwhat I 11 guys did to him"; (2) George Prevost's inquiry to Clinton Isseton or about March 22, 1979, about Isset's feelings on the Union; (3)Irving Tillman's statement in early 1979 that the business would be pad-locked before the Union would be allowed in; and (4) Jesse Greenbaum'sremark early in 1979 that "before he would have a union in here, hewould sell the place."In adopting the Administrative Law Judge's Decision, we do not relyon the Administrative Law Judge's observation in fn. 33 that, even if Gil-bert Johnson had requested the use of a demonstrator, he would not havebeen afforded the opportunity.3 The Administrative Law Judge inadvertently omitted from the noticethe language traditionally used by the Board to inform employees that arespondent will not "in any like or related manner" interfere with theemployees' exercise of rights guaranteed them under Sec. 7 of the Act.Accordingly, we will substitute a new notice for that of the Administra-tive Law Judge to reflect this language. Similarly, the AdministrativeLaw Judge inadvertently omitted from par. 2(c) of the Order the tradi-tional language requiring that the notice be posted immediately upon re-ceipt. We will modify the Order to reflect this correction.254 NLRB No. 16Suburban Chevrolet, Inc., Baltimore, Maryland, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(c):"(c) Post at its place of business in Baltimore,Maryland, copies of the attached notice marked'Appendix.'36Copies of said notice, on forms pro-vided by the Regional Director for Region 5, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other materi-al."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amend-ed, gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT lay off or otherwise discrimi-nate against any employee for assisting RetailStore Employees Union, Local 692, UnitedFood and Commercial Workers InternationalUnion, or any other labor organization.WE WILL NOT coercively interrogate em-ployees about their union sympathies and ac-tivities, WE WILL NOT threaten employees withreprisals for exercising their statutory rights,and WE WILL NOT attempt to engage in sur-veillance of union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.228 SUBURBAN CHEVROLET, INC.WE WILL compensate C. Gilbert Johnson,with interest, for any loss of pay he may havesuffered because we laid him off.SUBURBAN CHEVROLET, INC.DECISIONBERNARD RIES, Administrative Law Judge: This casewas heard before me in Baltimore, Maryland, on Febru-ary 11, 12, 19, and 20, 1980. Presented for decision aresix allegations that Respondent, on various dates in 1979,violated Section 8(a)(1) of the National Labor RelationsAct, as amended, herein called the Act, by certain con-duct of its agents,' and an assertion that Respondent"terminate[d]" the employment of C. Gilbert Johnson onJuly 17, 1979, in violation of Section 8(a)(3) of the Act.2Briefs have been received from Respondent and theGeneral Counsel. Having considered the briefs, the entirerecord,3and my recollection of the demeanor of the wit-nesses, I make the following findings of fact, conclusionsof law, and recommendations.4I. THE CONTEXT OF EVENTSRespondent operates an automobile dealership in Balti-more, Maryland, where it employs about 12 new-carsalesmen, perhaps 6 used-car salesmen, and some 75other employees. Concern about a revision of Respon-dent's commission plan led the Charging Party GilbertJohnson and other salesmen, in early 1979,5 to draft aletter which Johnson then presented to a coowner of Re-spondent, Irving Tillman.6While Tillman denied a re-quest for a group meeting, individual conferences withsome salesmen were had.The amended plan was put into effect, and, after sev-eral of the salesmen discussed the possibility of unionrepresentation, they agreed that Gilbert Johnson shouldcontact the Retail Store Employees Union. Johnson didso. He and two other salesmen thereafter distributed au-thorization cards, which Johnson then returned to theUnion. Around March 9, the Union sent Respondent awritten demand for recognition as bargaining agent ofthe new- and used-car salesmen, and on March I filed apetition for an election. The election, held on May 24,resulted in a victory for the Union by an 11-7 margin.The complaint alleges, inter alia, that Respondent'srepresentatives uttered threatening and coercive state-Two of the allegations were added by amendment at the hearing.One allegation, set out in par. 5(b) of the complaint, has been withdrawnby the General Counsel on brief.2 In fact, as he himself testified, Johnson was told on July 17 that hewas being laid off, not discharged. Johnson was recalled to work on Sep-tember 17, 1979, subsequent to the issuance of the complaint on August24.3 Certain errors in the transcript are hereby noted and corrected.4 The pleadings indicate, and I find, that it is appropriate for the Na-tional Labor Relations Board to assert jurisdiction over Respondent inthis case. The pleadings further establish that Retail Store EmployeesUnion, Local 692, United Food and Commercial Workers InternationalUnion, is a labor organization within the meaning of Sec. 2(5) of the Act.All dates hereafter refer to 1979 unless otherwise indicated.6 Other managerial officials of importance here are Coowner JesseGreenbaum, General Manager Bruce Johnson, and New-Car Sales Man-ager George Prevost.ments to employees prior to and after the election. I shallfirst consider those claims.II. THE ALLEGED VIOLATIONS OF SECTION 8(A)( I)A. The Allegations Relating to Bruce JohnsonThe complaint alleges that General Manager BruceJohnson, on or about April 25, violated Section 8(a)(l)by "interrogating employees concerning attendance atunion meetings." Gerardo Pierorazio, a new-car salesmanfor 4 years, testified that, a few days after the first orga-nizing meeting with a union representative on March 12,General Manager Bruce Johnson called him into John-son's office and:asked me if we had a meeting at the Holiday Innpertaining to union activities, and I told him wehad. And that I had signed a card-a petition. Heasked me what my feelings were toward the union.I told him they were strong. I have always believedin union activities.An affidavit given by Pierorazio on July 18 varied thistestimony in several ways. Apparently the affidavit statesthat the union meeting occurred on March "2," not "12."The affidavit reads, "Bruce Johnson and George Prevostasked me if I had been to the union meeting at the Holi-day Inn." At the hearing, Pierorazio could not recall thatPrevost participated to any greater extent than being inan adjoining office. Although Pierorazio insisted at thehearing that Johnson "asked me what my feelings weretoward the union," the affidavit makes no reference toany such question.Bruce Johnson testified that he had no conversationwith Pierorazio in his office about attendance at a unionmeeting at a Holiday Inn. He did recall having lunchwith Pierorazio soon after receipt of the union demand(Pierorazio also remembered the lunch), at which timeJohnson attempted to broach the question of the Unionand company problems, but ultimately changed the sub-ject.Despite the discrepancies in Pierorazio's testimony, hemade a strong impression on me as an open and forth-right witness, and I would be inclined to write off thediscrepancies to a faulty memory and to the vagaries ofaffidavit-taking, a less than scientific process. BruceJohnson was himself a personally impressive witness, ifsomewhat less so than Pierorazio, but I would choosethe latter over the former on the basis of comparativedemeanor. Moreover, as discussed below, Pierorazio tes-tified to a statement by Bruce Johnson made after theelection, which Johnson denied having made. It was notthe sort of remark one might forget having uttered, and Isimply do not believe that Pierorazio fabricated the com-ment out of whole cloth. My acceptance of Pierorazio'stestimony on this latter point naturally tends to color myview of Johnson's testimony as a whole.I conclude, therefore, that Johnson did ask Pierorazio,soon after the March union meeting, if he had been inattendance. I am also inclined to believe, despite its omis-sion from the affidavit, that Johnson asked Pierorazio"what his feelings were" toward the Union. The question229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof whether these inquiries constituted coercive conductis, I think, a fairly close one.The Board has held that not all interrogation aboutunion matters is impermissible: "[I]nterrogation of em-ployees by an employer as to such matters as their unionmembership or union activities, which, when viewed inthe context in which the interrogation occurred, fallsshort of interference or coercion, is not unlawful." BlueFlash Express, Inc., 109 NLRB 591, 593 (1954). In thatcase, where the employer systematically interviewed em-ployees in his office to determine the validity of a unionclaim of majority status and "communicated its purposein questioning the employees-a purpose which was le-gitimate in nature-to the employees and assured themthat no reprisal would take place" and the questioning"occurred in a background free of employer hostility tounion organization," the Board found no impropriety. Id.at 593, 594.Generally, the Board has since appeared to regardalmost any interrogation about union activities as viola-tive, if the affected employee has not been informed of alawful purpose for the interrogation nor given assuranceagainst retaliation Satra Belarus, Inc., 226 NLRB 744,746 (1976), York Division, Borg-Warner Corporation, 229NLRB 1149, 1150 (1977), and despite the existence of a"long, cordial work relationship" and a "friendly, pleas-ant, and courteous manner." Hanes Hosiery, Inc., 219NLRB 338, 339, fn. 2 (1975). These and similar caseswould seem to dictate that a violation be found.On the other hand, it is clear from the record that thesalesmen and the managers work closely together andare on a first-name basis; the general manager's officewas a familiar place to Pierorazio and the other sales-men; Pierorazio testified that he "volunteered" the infor-mation that he had signed a union card, thus arguablyimplying that he did not feel unduly threatened; andthereafter he had "so many" conversations with Johnsonabout the Union. These circumstances suggest that theinterrogation might not be held coercive under the crite-ria set out in Bonnie Bourne, an individual d/b/a BourneCo. v. N.L.R.B., 332 F.2d 47 (2d Cir. 1964), and likecases.I am, however, bound by prevailing Board precedent.Moreover, I think it can be fairly said that there werecoercive overtones to the questioning of Pierorazio.There was a definite element of formality involved, sinceJohnson called Pierorazio into his office to speak aboutthe matter. The conversation was not a lengthy discus-sion of the pros and cons of unionism, as often happens,but rather a limited and pointed inquiry into whether ameeting was held and where Pierorazio stood. Calling inan employee solely to elicit answers to such questionsseems to me to stress the employer's anxiety about theimpending effort and to throw a discomfiting spotlightupon the employee. That Pierorazio "volunteered" thathe had signed a card could as well be a symptom of ner-vousness as of relaxation. Given the Board's precedents,and the controlling test of whether the Employer "en-gaged in conduct which reasonably tends to interferewith the free exercise of employee rights under the Act,"Hanes Hosiery, Inc., supra, 219 NLRB at 338, it seems ap-propriate to conclude that the interrogation in issue herereasonably so tended.The complaint further alleges that, on or about July13, Bruce Johnson violated the Act by "implicitly threat-ening to blacklist employees because of their activities onbehalf of the Union." Pierorazio testified that at someuncertain time after the election, perhaps around the be-ginning of June, Johnson "called me aside and said in astatement to me, if I had my bucks up I would close thisplace up and tell the world what '11 guys did to him."'Johnson denied making any such statement. I simply donot believe, as earlier stated, that Pierorazio conjured upthis testimony from his imagination.I also do not believe that the statement violated theAct. At the hearing, counsel for the General Counsel in-sisted, and continues to insist on brief, that the referenceto "tell[ing] the world what 11 guys did to him" consti-tuted a threat to "blacklist" the employees.7The conten-tion seems most fanciful to me. A threat to blacklist, at aminimum, should be uttered by an employer representa-tive with the power to terminate operations, or his agent,suggesting, in a realistic way, that he would do just thatand would, in the process, notify other employers of theidentity of the employees who had been responsible forthe union organization. Bruce Johnson, a general man-ager without any capability of shutting down the busi-ness, was unleashing here nothing more than hypotheti-cal rhetoric, asserting that, if he were the proprietor, hewould be tempted to close down the operation and ex-press to the world his sentiments about the collection ofingrates he had once employed. To assume that Pierora-zio somehow reasonably regarded this statement as a se-rious and viable threat to "blacklist" the employees is, Ithink, wholly unrealistic. I recommend dismissal of thisallegation.Donald Dugan, a salesman who was discharged byRespondent soon after the election, testified that BruceJohnson spoke to him about the union campaign perhapsthree or four times between the filing of the petition andthe election. On one such occasion, Dugan said that, themorning after a union meeting, Johnson came to hisdesk, "smiled," and said, "I don't have to ask you whatwent on last night because I already knew last night afterthe meeting." This was the entire conversation.Bruce Johnson gave the following account. One morn-ing, as he neared Dugan's desk in order to turn on someextra lights, Dugan said to him, "We had a big unionmeeting last night." Johnson replied, "I already knewabout it." At the hearing, Johnson did not explain howhe had come to know of the meeting.The complaint alleges that Respondent, through John-son's agency, violated the Act "by creating the impres-sion of surveillance of employees' union activities by tell-ing employees that he thought certain employees wereinvolved in union activities." This rather specific claimdoes not nearly track Dugan's testimony, but it is theonly complaint allegation touching the general area ofsurveillance. Although Dugan made a favorable personalI My extension of an opportunity to amend the complaint to allege amore conventional threat was politely rejected, with a request to arguethe "blacklist" theory on brief. That argument has been made.230 SUBURBAN CHEVROLET, INC.impression on me, his testimony contains some substan-tial inconsistencies. Unlike the incidents referred to byPierorazio, here Johnson recalled the specific occasionand gave a not implausible account of what happened.8Dugan displayed a certain animosity toward Respondent.That bias, coupled with the general uncertainty of histestimony, leads me to conclude that the Government'scase is not sufficiently reliable on this issue to serve asthe foundation for finding an unfair labor practice.B. The Allegation Pertaining to George PrevostAs amended at hearing, the complaint alleges thatNew-Car Sales Manager George Prevost violated theAct by "interrogating employees concerning their unionactivities." Clinton Isset, Jr., a new-car salesman, testifiedthat within 10 days of the filing of the election petition,as he and Prevost were driving to dinner, Prevost said,"I guess you know what this is for." When Isset pro-fessed ignorance Prevost said, "It is about the union. Iwant to know how you feel about the union." Isset askedwhether the inquiry was "official or unofficial." Told itwas the latter, Isset said, "Officially, you can tell any-body you want to, but I am leaning towards the union."Thereafter, Prevost "did his campaigning all the wayover" to the restaurant, telling Isset about his unhappyunion experiences as a stevedore. Isset testified that hethereafter had many conversations with Prevost aboutthe Union; the one referred to here does not appear inhis pretrial affidavit.Prevost testified that, as they drove to lunch, hemerely asked Isset, "What is happening?", to which Issetreplied, "Right at this point, I am leaning very stronglytoward a union." Prevost denied making any initial refer-ence to the union situation. He did concede that, afterIsset volunteered his inclination, he told Isset that it was"his business," but went on to speak of a "little problemwith the union when I was a stevedore."Isset appeared to be a more credible witness than Pre-vost, and his version of the conversation is patently moreappealing as a matter of logic. I therefore accept Isset'saccount of the conversation. In this case, however, Iwould not be inclined to find a violation. Prevost's ques-tion was obviously only a preliminary to further discus-sion about the merits of unionization, which thereafterdid occur, and Isset surely recognized that the inquirywas simply designed to determine whether it was neces-sary for Prevost to do any "campaigning." In this view,a legitimate purpose of the question was conveyed toIsset and, by implication, the notion of reprisal was putaside. The question was not "interrogation," that is, theseeking of information as such, but simply a threshold es-tablishment of Isset's position preliminary to further dis-cussion. I doubt that this initial query could be said tohave had a reasonable tendency to coerce Isset.9I shallrecommend dismissal of this allegation.s Indeed, Johnson's account strikes me as more likely than the ratherforced "I don't have to ask you what went on last night because I al-ready knew last night after the meeting" testified to by Dugan.9 Isset testified that Prevost was in a "jovial mood" during their con-versation, as was Isset himselfC. The Allegations Pertaining to Jesse Greenbaum andIrving TillmanThe complaint alleges as violative the conduct ofCoowner Jesse Greenbaum, "sometime in early March1979, the exact date being unknown ...in threateningto sell the business should the Union win the NLRBelection." The General Counsel in fact produced evi-dence of two incidents in which Greenbaum purportedlyspoke of closing the business, the first of which occurredeven before the employees had approached the Unionabout representation. Since Greenbaum testified in re-sponse to both allegations, I consider them thoroughlylitigated and ripe for resolution.Isset testified that, during an individual meeting withGreenbaum about the commission plan in February, thelatter referred to the petition which the salesmen hadsigned, "hit the desk," and asked Isset if he knew "whatthis is the first step of." Answering his own question,Greenbaum said, "It is the first step of a union," adding,"If that fucking union comes in here and tries to tell mehow to run my business, I will put a padlock on the doorand close the place."Greenbaum recalled a meeting about the pay plan withIsset. He did not "remember" whether the subject of aunion came up at the time, but he labeled "ridiculous"the notion that he would have threatened to close thebusiness in the event of unionization, since he had onlyrecently renewed the property lease for a 5-year period.On cross-exemination, Greenbaum's inability to "remem-ber" any conversation about a union disappeared: "Therewas no conversation about any union."Greenbaum made a fairly good appearance, but wasnot as impressive as Isset. Other testimony given byGreenbaum, discussed hereafter, led me to believe thathe is not a particularly reliable witness. I find it extreme-ly unlikely that Isset manufactured this exchange. Ac-cordingly, I would give credence to the testimony ofIsset, a current employee of Respondent, on this subject.I would further conclude that, despite the fact that nounion campaign had begun at the time Greenbaum madehis statement, the comment was unlawfully coercive.Greenbaum obviously, and presciently, foresaw theunion effort looming somewhat larger than a man's handon the horizon, and he went out of his way to allude tothe specter and its awful consequences. The threat surelywould have had a reasonable tendency to dampen an em-ployee's enthusiasm for collective activity.oGilbert Johnson, the Charging Party, testified that inMarch, while Greenbaum was speaking to some unidenti-fied stranger on the showroom floor, he said in a "loud"voice that "before he would have a union in here hewould sell the place." Johnson was "sure four or fivepeople on the showroom floor heard him." Since itseems relevant to this issue, I will also discuss here asimilar remark, also alleged as an 8(a)(1) violation, attrib-uted by Johnson to Coowner Irving Tillman. Johnsonsaid that probably in March Tillman said on the show-room floor that he "would padlock the place before he'o The fact that it had no such effect on Isset, :s events proved, isimmaterial.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould let a union in there." Johnson said Tillman wasconversing with someone whom he could not recall.Greenbaum testified that he may have made a remarkon the showroom floor about a separate business venturewhich had almost collapsed, and he speculated thatJohnson may have misunderstood the sense of that com-ment. Tillman testified that he made "absolutely" nosuch statement. Norman Ziehl, a salesman who appearedas a witness for Respondent, said that he never heardGreenbaum make such a statement. He went on to say,however, "I heard a lot about it. But I did not hear itmyself." He explained that he had heard the "fellowstalking" about such a remark by Greenbaum. Ziehl gavesimilar testimony about Tillman's alleged threat-that hedid not directly hear it, but he "heard talk" about it.Gilbert Johnson was a pleasant and seemingly sincereindividual, but his testimony, while limited in extent, wasinternally inconsistent, uncertain, and at odds with hispretrial affidavit. At the same time, I was less than im-pressed with Greenbaum's testimony, and not at all withTillman's. I think that the testimony by Ziehl, a witnessvouched for by Respondent, about having heard thatGreenbaum had referred to closing the business, tends tocorroborate Johnson. In addition, there is something inGreenbaum's speculation that he may have made aremark on the showroom floor concerning another ven-ture which makes me suspect that he recalled the inci-dent to which Johnson referred. At the same time, eventhough I am inclined to believe Johnson on this point,the evidence is insufficient, I think, to allow a conclusionthat Greenbaum, in the course of talking to the unidenti-fied person about closing the business, deliberately in-tended to make himself audible to the salesmen. tAlthough Johnson's demeanor and general credibilityseemed superior to Tillman's, and the same confirminggloss was lent by Ziehl regarding Tillman's allegedremark, I am reluctant to find that Tillman did make thecomment attributed to him by Johnson. While Johnson'spretrial affidavit sets out the statement made by Green-baum, it says nothing of the remark by Tillman, andJohnson was hardput to explain the inclusion of the oneand the omission of the other.In any event, since Johnson testified that the Tillmanremark was simply overheard by Johnson, and I have noreason to believe or disbelieve that Tillman would haveintended or foreseen such a result,12there would be nobasis for concluding that Tillman deliberately threatenedthe employees. In N.L.R.B. v. McCann Steel Company,Inc., 448 F.2d 277, 278 (6th Cir. 1971), the court notedthat "the law seems clear that the Board must demon-strate that the remarks were made with some intent thatthey be overheard." I do not believe that such a demon-' Ziehl testified, as noted, that he did not hear the remark. There isno way of knowing whether Ziehl was present at the time. However,even if he were, his testimony indicates that the alleged statements byGreenbaum and Tillman could "certainly" have been made withoutZiehl's having heard, due to the placement of his desk.1' While Johnson testified on direct that Tillman was speaking to"[elveryone," he said on cross that Tillman was "conversing with some-one else," either a "[m]ember of the sales force and/or management, Idon't know," at the time he made the remark some 10 yards away fromJohnson. The statement was made in a "medium" tone of voice.stration has been made here, and I consequently recom-mend that these two allegations be dismissed.When Ziehl appeared on Respondent's behalf, he gavethe following testimony at one point in his direct exami-nation, to the considerable surprise of counsel for bothparties:Q. Did Mr. Tillman anytime in March, April, orMay of 1979, talk to you about the union?A. No, sir. Well, I will say one thing. One nighthe called me and asked me to go to a union meet-ing. I told him, no. That is all.On further questioning, Ziehl said Tillman "just askedme to go down there and see what went on." Thereafter,I granted the General Counsel's motion to amend thecomplaint to allege that Respondent, by Tillman, hadbeen "attempting to engage in surveillance of union ac-tivities by requesting an employee to attend a unionmeeting and report back as to what had transpired."In his initial appearance on the stand, before Ziehl tes-tified, Tillman stated that he had played a very limitedrole in the preelection campaign and "never" said any-thing to the employees about the Union. Post-Ziehl, Till-man testified again to his lack of operating control overor interest in the dealership, stated that he had nevercalled an employee "at home," and said he was "100 per-cent" certain that he had not made the asserted requestto Ziehl. On cross, however, Tillman conceded that hehad once called Ziehl "at the dealership," but "doubt[ed]very much" if it was in April or May. Almost immedi-ately, however, he agreed that the telephone conversa-tion occurred in April, and that its exclusive subject wasan excursion to the Preakness in which Ziehl would actas chauffeur for a party.I thought Ziehl a relaxed, spontaneous, and veraciouswitness; I do not believe that he fabricated and uttered abaldfaced lie about the telephone call. Respondent argueson brief that even if I were to believe Ziehl over Tillmanno unfair labor practice would be made out because Till-man did not, as alleged, ask Ziehl to "report back as towhat had transpired" at the union meeting. Obviously,however, Tillman's request that Ziehl attend the meetingto "see what went on" was not intended to be some sortof continuing adult education for the benefit of NormanZiehl; the plain import of the mission was the gatheringof information. The Board has held that such a requestviolates the Act, Montgomery Ward & Co., Incorporated,224 NLRB 104, 107 (1976), and the precedent applieshere.Ill1. THE LAYOFF OF GILBERT JOHNSONGilbert Johnson was laid off by Respondent on July17. At the time, General Manager Bruce Johnson toldhim that the layoff was for "economic reasons" and that"[t]he desk would be waiting for me as soon as thingshappen-as soon as the economic situation got better. Iwould be called back." Gilbertl3 filed a charge with theBoard on the same day, and he was recalled to work on'3 In view of the identity of surnames of the general manager and theCharging Party, I will refer to each hereafter by his first name.232 SUBURBAN CHEVROLET, INC.September 17. The 2-month layoff is alleged to be viola-tive of Section 8(a)(3). At the time of the layoff, Gilberthad been a car salesman for about 25 years, a Chevroletsalesman for around 20 of those years, and an employeeof Respondent for nearly 4 years.The record shows that Gilbert was the principal actorin the effort to obtain union representation. I think it rea-sonable to infer, despite the denials of management rep-resentatives, that Respondent was aware of, or at leaststrongly suspected, Gilbert's role in the advent of theunion campaign. Gilbert had been the one who had pre-sented to Tillman the petition for a group meeting inFebruary, conduct which Greenbaum later characterizedas the first step toward unionization. Dugan gave uncon-tradicted testimony that, when he met individually withBruce about the disputed commission plan, Bruce saidthat the employees "should have had someone else repre-sent us, other than Mr. Gil Johnson ...because he didnot create a good image for us."The record shows that Bruce engaged in many con-versations with the salesmen prior to the election in aneffort to dissuade them from supporting the Union. Cur-iously, however, he testified that he only had one suchconversation with Gilbert before the election.'4Consid-ering Bruce's conceded lack of restraint about approach-ing the other salesmen on the subject of unionization, hisdescription of how he came to speak to Gilbert soundsfor all the world as if a council of war was being held:As a matter of fact, I had heard-I don't recall whoit was, anyway, that I heard a rumor from one ofthe salesmen and I believe I even told Mr. Green-baum about it-there was a rumble on the show-room floor that Gil Johnson wanted to talk to meand if I am not mistaken, as I told Jesse-I said, Gilwants to talk to me. I will sit down and talk to himabout the union.This sort of "summit meeting" approach to a conver-sation with Gilbert about the Union, including a priorconversation by Bruce and Greenbaum about its immi-nence, suggests to me that Gilbert was regarded not onlyas a union partisan but probably as a leader.Bruce's account of what was said at this meeting wasnot consistent, but his first version was that Gilbertstated, in reply to Bruce's expressed opinion, that therewas no need for a union, and that "he felt there was."Bruce quickly changed this to "[t]he salesmen in generalfelt that there was a need for a union," and he deniedthat Gilbert himself had expressed such a belief ("Wenever talked about that"). Whatever the correct version,it seems likely that Bruce would draw from such a con-versation an accurate understanding of Gilbert's posi-tion. ' 5Pierorazio, a strong union supporter, testified withoutrefutation that just before the election Greenbaum toldhim that he had done a good job for Respondent and, as14 Subsequently, Bruce testified that another occurred after the elec-tion.'I Gilbert testified that on more than one occasion Bruce "in essence"said to him, "I know you are going the other way, but I hope you go myway." This may well have occurred, but Gilbert's testimony is uncertainenough to make me reluctant to rely on it without reservation.long as he continued to do so, he would have a job withthe firm "with or without the Union." Greenbaum saidto Pierorazio that he "also told that to Gil." The infer-ence seems inescapable that Greenbaum would have hadno reason to point out to Pierorazio and Gilbert thattheir jobs were secure "with or without the Union"other than a belief that they were both identified withthe Union. 6George Prevost, asked if he knew that Gilbert wasprounion, replied, "I didn't know. All I had was personalopinions, right?" He further testified about his knowl-edge that Gilbert, Pierorazio, and another salesman hadbeen employed by a unionized car dealer at a prior time.On the basis of the foregoing, and the fact that wedeal here with an 18-person bargaining unit in whichboth management and employees worked so closely to-gether, I am quite willing to infer that Respondent knewthe vigorous union supporters within the unit.As stated above, Gilbert was told on July 17, almost 2months after the election, that he was being laid off for"economic reasons." The General Counsel essentiallygrounds the claim of discrimination on alternative the-ories: one, that there was no economic need for a layoffof any salesman, and that the decision was taken whollyin reprisal against Gilbert's prounion stance; and, theother, that even if the decision to reduce the force canbe economically justified the selection of Gilbert ratherthan another employee was a choice motivated by an un-lawful intent.The testimony proffered by Respondent in this casewas often inconsistent, illogical, improbable, and hyper-bolic. For example, when I raised a question as to theamount of money Respondent would save by laying off asalesman such as Gilbert, who basically worked on com-mission against a guaranteed draw, Bruce testified thatthe cost of keeping Gilbert on would have been "prob-ably a few hundred dollars" a month, and then said "wewere saving a few dollars" as a result of the layoff. Aftera hiatus in the hearing, Greenbaum came on with a listof "direct" and "indirect" costs attibutable to Gilbert'sretention which would be "saved" by laying off Gilbert;the estimated savings amounted to more than S1,200 permonth. By and large, the list is ludicrous.'7It appears,rather, that the only reasonable estimate of savings re-sulting from the layoff of a salesman would be no morethan the "few hundred dollars" adverted to by Bruce onone occasion.'e Bruce freely conceded that Pierorazio's feelings about the Unionwere "well known"; he was "very vocal about it."'7 Without going into detailed explanation which the transcript andcommonsense easily afford, I note that Greenbaum's figures include $600of "Lost Sales," by which he apparently means that, if Gilbert sells onlysix cars a month and the remaining salesmen sell an average of eight cars,the layoff of Gilbert would actually result in the sale of Gilbert's antici-pated six cars plus two more. On such a theory, it would be a continuallylosing game to have Gilbert in Respondent's employ. Other saved "ex-penses," such as office supplies, office help, computer expense, etc., arecaused by the sales of cars, and would be incurred if any salesman soldthe cars which Gilbert might otherwise have sold. The idea that Respon-dent would have saved $100 in advertising as a result of Gilbert's antici-pated short-term absence is absurd; clearly, Respondent did not immedi-ately reduce its advertising budget. I see no point in going further withthis list except to note a "heat" saving (in July) of $5 per month, asser-tedly effected by Gilbert not being there to open and close the door.233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgainst this suspicious overkill indulged in by Green-baum, however, must be considered certain indisputablefacts. Like many automobile dealers, Respondent suf-fered a severe economic decline in the first half of 1979.Evidence of record shows that, comparing the periodsJanuary-June in 1978 and 1979, its new-car departmentnet profit dropped from $77,313 to $7,954; its used-cardepartment net profit decreased from $69,981 to $12,894;and its overall net profit fell from $183,975 to an actualloss of $6,953. New-car sales for the first 6 months of1979 went to 742 in contrast to the 881 cars sold for thatperiod in 1978. Bruce testified that 1979 was, "withoutany question," the worst of his 9 years with Respondent.In June, after receiving the May financial report, Re-spondent took several actions which seem consistentonly with a desire to decrease costs. Haslett, a new-carsalesman, was laid off.'8Dugan, a new-car salemanwhose production was thought to be low, was fired.'9John Arnetta, a used-car salesman, was laid off. A new-car salesman named Day, hired in March, was movedinto the service department, and two service writerswere discharged when Day transferred in. A "carjockey" was fired and an existing employee, an appren-tice mechanic, replaced him. There is no evidence thatany new employee was hired to replace the mechanic.Certainly, then, it appears that Respondent was seek-ing to institute economies as early as June.20As previ-ously discussed, I can see no great savings from thelayoff of Haslett and Arnetta and the termination ofDugan, but, so far as I am concerned, these actions indi-cate that, for presumptively legitimate reasons, Respon-dent believed by June that some trimming of personnelwas in order.21Another trouble spot in Respondent's case, however,at least insofar as the reason for laying off and terminat-ing car salesmen goes, is the seemingly contradictory tes-timony given by Bruce and Greenbaum, who agreed thatthey jointly made the layoff decisions in June and July.Bruce gave much testimony about the need for econo-mies, and yet, as earlier discussed, in answer to questionsabout the savings resulting from the layoff of Gilbert,Bruce emphasized less the cost element than the purport-ed interest of spreading a limited number of potentialcustomers over a restricted sales force:Probably a few hundred dollars [of cost savings].... I am not certain of the figure, but there was18 Haslett was, however, retained as an "outside" salesman, who hadthe privilege of bringing customers to the showroom, but was not re-quired to put in time on the selling floor. He also was permitted the useof a demonstrator car. There is no contradiction of Bruce's testimonythat Haslett, who Bruce referred to as "kind of semi-retired," was actual-ly laid off, and that he, unlike Gilbert, asked for the privileges of beingretained as an outside salesman and allowed a demonstrator car.1g Dugan filed a charge with the Board, but later withdrew it.20 While it had hired two new salesmen, Day and Brooke, in March,after an admittedly "disastrous" January and February, this does notseem unreasonable in the light of the customary "big March-April"which Bruce testified, without contradiction, should be expected, butwhich never materialized. Day was hired to replace a salesman who hadquit, so in effect only one new employee was hired in March.21 Of course, the replacement of the two service writers by Day re-sulted, if I am reading Bruce's somewhat ambiguous testimony correctly,in the saving of one man's salary. This also appears true of the replace-ment of the car jockey by the unreplaced apprentice mechanic.another factor there, too, which was an intangible.We had to have salesmen waiting on these custom-ers that were capable of closing deals and sellingjobs.We were desperate to start selling cars and getthings going again. Plus, the fact that we had othersalesmen there that were doing a good job, com-paratively, but not really earning as much moneyand they were getting disgruntled.We had to protect their earnings, by the expressionin use on the floor-cutting up the pie. There werea lot of factors that came into the temporarylayoff.22Greenbaum, who had purportedly discussed withBruce the decision to lay off Gilbert, mentioned not aword about the other "intangibles" referred to by Bruce.Asked the reason for the layoff of Gilbert, he was direct:For economic reasons. We were losing money ...Everything was significant at that time. Whenyou're losing money you do everything you can totry to turn it around.The disparity between the two witnesses on this pointis, it goes without saying, highly suspicious. It mighteasily be thought to indicate that some other motive laybehind the release of Gilbert, given that Bruce andGreenbaum both testified that they had a discussion ofthe need to let a salesman go in July. Still, one can seethe possibility that two longtime associates like Bruceand Greenbaum might sense, after looking at the June fi-nancial statement, that it would be advisable to lay offone salesman, without thoroughly and formally discuss-ing their perceived (and differing) reasons for such amove. The inescapable fact, as immovable as Gibraltar, isthat in June Respondent laid off two salesmen and dis-charged another, even though, as discussed, those actionswould not appear to have yielded any notable econo-mies. June having evidently been no more profitable thanMay, it seems quite difficult to say that the decision tolay off still another salesman in July was in any way amaterially significant departure from its prior businesspolicies, whatever the reason for those policies (and Imust presume here that the June personnel actions boreno relationship to the union activity).Assuming a nondiscriminatory purpose in deciding tolay someone off, the question arises as to whether thechoice of Gilbert was related to his union activities. Hereagain, the testimony given by Respondent seems uncer-tain and contradictory.Bruce testified that after the financial statement forJune came out in the second week of July, showing, ashe and Greenbaum already knew, that business had notimproved they decided to lay off another salesman.Bruce's testimony on the decisional process in makingsuch a layoff is not a paradigm of consistency. He firstsaid that "[v]olume is the criteria [sic]" for the decisionsmade in June, but then agreed that seniority played a22 Bruce could not, when asked, recall any "specific" complaints fromdisgruntled salesmen.234 SUBURBAN CHEVROLET, INC.role in July (as discussed below). Speaking of the Junelayoffs, he said, in answer to a question about whether1978 production was considered, that "[t]here are a lot ofthings as far as was it [sic] a number factor. There aresome judgment calls that you have to make. .... Whenyou are looking at your overall production, you looked,is this man going to come back to life. We had a person,for instance, in 1978 that had a continual drop in 1978and yes, you look at it." However, Bruce's very nexttwo sentences belied this discretionary approach: "In thelayoffs that we made, these were not factors. We hadvery mechanical reasons." Bruce went on to explain thatthe "mechanical reasons" were a comparison of thevolume of sales per salesman since January 1979.The evidence includes a breakdown of new-car salesby each salesman for the first 6 months of 1979. Brucesays he drew the chart up in early June, prior to the per-sonnel actions taken that month, averaging the perfor-mance of each new-car salesman for the first 5 months ofthe year, and then updated the chart after the June fig-ures were in.23The tabulation shows that of the 10 new-car salemen still employed in July, the 2 lowest produc-ers for the preceding 6-month period were Gilbert andsalesman Kress, with identical records of 41 cars sold, or6.83 per month.24The General Counsel argues that, assuming that Re-spondent had a justifiable basis for laying off one sales-man, it should logically have selected either Kress orBrooke rather than Gilbert. As to Kress, the GeneralCounsel points out that the record shows that on threeoccasions in 1979 Kress failed to earn his monthly draw(for a total of $405.14), whereas Gilbert failed to do soonly once in 1979 (in the amount of $178.38). Bruce testi-fied that he never examined the draw moneys expendedby Respondent in deciding the choice for layoff.25Butsince Greenbaum testified that "if a person makes adraw, that is another factor" in the cost of retaining asalesman, and since the need for economizing was, de-pending on which testimony one examines, an extremelyimportant consideration in laying off, an argument basedon Kress' excess of draw over Gilbert's seems sensible.There is, however, a clearly overriding distinction be-tween Kress and Gilbert which Bruce testified he usedto break the tie between them, and that is Kress' senior-ity. At the time of layoff, Kress had been with Respon-dent for more than 31 years; Gilbert had been employedfor slightly less than 4 years. It is difficult to imagine anyemployer laying off a veteran like Kress rather than Gil-bert simply because Kress' draw had been $227 morethan Gilbert's over a 6-month period.23 Not shown on the document is salesman Day, whose transfer to theservice department had, according to Bruce, already been decided uponby the end of May. Bruce testified that Day actually transferred to theservice department "approximately the first of June, in that area." I note,however, that the parties stipulated that Day sold four cars in June. It is,of course, possible that Day had a smashing first few days in June, al-though his record of one sale in March, one car in April, and three carsin May suggests otherwise.24 The remaining figures are Ziehl, 7; Brooke, for the 4 months that hehad worked, 7.25; Haderman, 7.83; Voith, 9; Isett, 10.33; Harper, 10.67;Hagner, I ; and Pierorazio, 14.17.25 The evidence shows that once an employee is paid a draw amount,the Company does not recoup it from future commissions.The testimony relating to the standard applied to de-termine layoff is most unsatisfying. Assuming, as Green-baum testified, that the layoff was dictated by strictly"economic" factors, one would suppose that Respondentwould choose for layoff the salesman whose retentionthreatened to benefit the Company least. The GeneralCounsel proposed at hearing that since there were sales-men whose average commissions as of the end of May(G.C. Exh. 4) were less than Gilbert's, and since thecommission is a reflection of the profit brought in by thesalesman,2l it was irrational for Respondent to have usedonly a number-of-units standard and to have totally ig-nored comparative gross profits previously earned by thesalesmen. Much testimony followed this line of inquiry,with Bruce taking what I found to be the startling posi-tion that Respondent had no interest at all in encourag-ing the amount of gross profits achieved by a salesman,and that the name of the game was strictly numbers.His explanation, to some extent, made sense: holdingout for too much profit could result in the loss of a cus-tomer and subsequent bad repute for the firm; a customersold even at a low profit is nonetheless a customer, whothen patronizes the service and parts departments, bringsfriends in, may potentially buy a used car, etc. Theclaim, however, that Respondent has no interest at all inthe amount of gross profits is obviously overdrawn, notonly on its face but as shown by other evidence. Thus, itwas brought out in the testimony of Bruce and Green-baum that Respondent awards a $25 bonus to the sales-man with the most number of units sold in every 10-dayperiod, and pays more bonuses for salesmen who sell 12and 16 cars in a month, but also gives a $25 award every10 days to the salesman with the highest single grossprofit sale for that period, and, according to Greenbaum,gives a bonus for each car sold at full list price.?7In ad-dition, Pierorazio credibly testified that Bruce has toldhim to "get as much gross profit as I can," and thatBruce has refused to approve deals with some profit inthem simply because there was not enough profit.This is another subject about which, as I see it, Re-spondent defensively went further than it needed to indisclaiming its interest in gross profits, and, accordingly,again raised doubts about Respondent's general trustwor-thiness.The General Counsel argues expressly for only oneother possibility as a substitute for Gilbert, and that isBrooke. As indicated, Brooke began employment inMarch and thus had only 4 months of sales in the 6-month period upon which the selection was purportedlybased. In that 4 months, he sold 29 cars, thus averaging7.25 per month, or slightly better than Gilbert's 6.83 (41sales in 6 months). On the other hand, as the GeneralCounsel argues, a flat comparison does a serious disserv-ice to Gilbert, because computed into his average are thetwo "disastrous" (Bruce's word) months of January andFebruary in which Gilbert sold a total of only nine cars.For the 4 months in which they were both employed,Gilbert outsold Brooke by 32 to 29. Brooke also had an25 Basically, salesmen receive 25 percent of Respondent's gross profiton a sale.2' Bruce, surprisingly, testified that he was unaware of this bonus.235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDaverage commission for the period March-May of only$100.88, as compared to Johnson's 5-month average of$160.59.At the hearing, Bruce testified that it did occur to himto compare Brooke and Gilbert only "from the time ofMr. Brooke's employment until the date [he] decided tomake the layoff," but that he did not do so. Bruce didnot explain his reasons for rejecting such a comparison.He further conceded knowing in July, however, seem-ingly in contradiction of the foregoing testimony, thatduring their period of common employment Gilbert hadsold more cars than Brooke. In explaining his decision tofavor Brooke, Bruce testified that Brooke was a veryambitious young man who had been "calling and comingin" to the dealership beginning in December 1978 toplead for a job. Brooke is a "[v]ery aggressive, very per-sonable man. Very clean. Very neat desk. Everythingabout him just generally good. Lot of desire and ambi-tion." The reason Bruce chose to retain Brooke over Gil-bert was not only that he had a slight edge in averagecars sold for the entire 6-month period (7.25 to 6.83), butalso that "this young fellow showed an awful lot of po-tential. He had a lot of aggressiveness. He did all thethings that you should do to try to get volume and getthings going, really worked at. He is an ex-policeman.He hung notices in the police precincts to sell auto-mobiles. Constantly made phone calls. He is the kind ofyoung man that you want to represent your organizationto start with."In my view, as discussed infra, the decision to preferBrooke is seriously suspicious. First, however, I shalldeal with an argument advanced by the General Counselwith respect to the manner of recall of Gilbert.Bruce testified that "[c]onditions got better inAugust," and Respondent decided to increase its staffing.The General Counsel would infer an unlawful attitudefrom Respondent's leisurely recall of Gilbert who, Brucetestified, he had said "would be the first salesman that[Respondent] called back."28I do not think the evidenceis clear enough on this point to warrant such an infer-ence.Bruce said that when business seemed to improve inAugust, and new 1980 models were about to be unveiled,he and Greenbaum decided to hire. He placed newspaperadvertisements for salesmen which ran between August25-September 5. A new man was hired about September10. Haslett was recalled in "[t]he first part of Septem-ber." Gilbert, however, did not return to work until Sep-tember 17; Bruce's explanation for this was that, with theunfair labor practice complaint pending, Respondent wasadvised by its lawyers that they would handle Gilbert'srecall.A letter in evidence shows, that on August 31, Re-spondent's attorney notified a Board agent of an uncon-ditional offer to Gilbert to return to work without back-pay because "conditions have improved somewhat." Byletter written in September the attorney made an offer ofsuch employment directly to Gilbert, and he returned towork on Monday, September 17.as Gilbert essentially corroborated this testimony: "The desk would bethere waiting for me as soon as things happen-as soon as the economicsituation got better. I would be called back."The reasoning behind the channeling of the reinstate-ment offer through counsel seems understandable. Thatcounsel chose first to communicate to the Board an offerof reinstatement to Gilbert may indicate nothing morethan personal inexperience.29In the circumstances, Iwould not consider the delay in making an offer of rein-statement a substantial proof of bad faith. Nonetheless,the evidence as a whole leads me to conclude that Gil-bert was the subject of unlawful discrimination.As discussed, despite the discrepancies between Bruceand Greenbaum about the value and objective of thelayoff of a salesman in July, it is indisputable that, by theend of June, Respondent had suffered a drastic decline ascompared to the same period in 1978. It is further a factthat in June, aside from the other personnel actions pre-viously noted, Respondent discharged one car salesmanand laid off two others. The legitimacy of those actionsnot being in question, I do not, as I have said, see how Ican conclude that Respondent, searching around July topull itself out of a net loss position, might not have per-ceived and welcomed a benefit of some sort in temporar-ily letting another salesman go. Despite the suspicion jus-tifiably invited by the failure of Bruce and Greenbaum toagree on what was to be accomplished by the layoff,when a businessman is losing money, even the "few hun-dred dollars" per month suggested by Bruce might seeman inviting saving.But it is the very urgency of the need, stated byGreenbaum, to make every dollar count, which bringsinto question the choice of Gilbert for layoff. Of thesalesmen remaining in July, Gilbert and Kress were infact the low unit producers for the entire 6-monthperiod, and the preference given to such a veteran em-ployee as Kress seems defensible. The decision to favorBrooke, a new employee, over Gilbert is, however, mostsuspect.It seems to me-I know of no other words for it-to-tally irrational for Respondent to favor Brooke over Gil-bert. If the purpose of the layoff was strictly "econom-ic," as Greenbaum stated, the manifestly sensible choicefor retention was Gilbert. During his 4 months of mutualemployment with Brooke, Gilbert had outsold Brookeby 32 to 29. As of the end of May, in addition, Brooke'saverage commission was substantially smaller than Gil-bert's, $100 per car compared to $160.30 Moreover, Gil-29 Counsel represented at hearing that, after writing to the Board onAugust 31, he received notice from a Board agent that the reinstatementoffer should be made directly to Gilbert, which counsel subsequently ac-complished on September 11.so Since the commission represents a percentage of the gross profitmade by Respondent, this means that Respondent was earning 60 percentmore on each car sold by Gilbert. Every car sold by Gilbert, that is, af-forded Respondent some $480 of gross profit; every car sold by Brookegave Respondent a return of only $300. Although Respondent's witnessestestified that they were unaware of these figures (Bruce said, "At thetime, I don't think so"), I cannot believe that they were ignorant of sucha substantial difference between the records of the two men.G.C. Exh. 4 shows that as of the end of May (the latest figures in evi-dence), Gilbert had the fifth highest average commission of the 11 salesmen shown on the exhibit. Salesman Hagner is, for unknown reasons,omitted from the exhibit. At that time, Gilbert ranked ahead of Pierora-zio, Dugan, Haderman, Ziehl, Brooke, and Haslett in average commis-sions. Another conceivable choice for layoff, on the objective facts, butContinued236 SUBURBAN CHEVROLET, INC.bert had been with Respondent for almost 4 years as ofJuly 1979, and Brooke just 4-1/2 months. While the dif-ference in their seniority was not as marked as that be-tween Gilbert and Kress, it surely seems significantenough to have warranted the kind of consideration re-ceived by Kress.After careful study of the evidence, I simply cannotaccept Bruce's testimony. If, in fact, he examined Gener-al Counsel's Exhibit 2, the summary of new-car sales, forthe purpose of choosing for layoff the salesman whosedeparture would least exacerbate Respondent's serious fi-nancial situation, there simply would be no sensible basisfor singling out Gilbert rather than Brooke. This conclu-sion may be attacked as an attempt to substitute my ownjudgment for Respondent's. I think it may be regarded,as the General Counsel argues, as an analysis of Respon-dent's action by its own declared standard and as a credi-bility resolution that Respondent is not being truthful.Greenbaum said that the purpose of the layoff was for"economic reasons"; "when you're losing money you doeverything you can to try to turn it around." Given Re-spondent's truly serious financial situation, which itpressed with great vigor at the hearing, I do not believethat it would ordinarily have passed over for temporarylayoff a new employee of 4 months tenure and chosen in-stead a 4-year veteran who had outsold, both in units forthe 4-month period and gross profits for 3 of the 4months shown, the new employee. That simply makes noobjective sense in the light of the purpose stated byGreenbaum.3' Moreover, the seniority considerationgiven to Kress was simply ignored when it came to Gil-bert. That the preference was given to a 4-month em-ployee over a 4-year one is rather hard to reconcile withBruce's testimony that he was "emotional" in partingwith Gilbert.32The evidence leads me to believe that Gilbert wouldnot have been chosen for layoff in more neutral circum-stances. Section 10(b) requires that a violation be madeout by "the preponderance of the testimony taken," andI think that the General Counsel has carried that burden.In so concluding, I rely on the great likelihood that Re-spondent recognized that Gilbert was an important unionpartisan; on the depth of Respondent's antipathy tounionization, as disclosed by statements of its representa-tives; on the general aura of untrustworthiness spawnedby the often contradictory and exaggerated testimony ofits witnesses; and on the inexplicable and implausible de-viation between its stated purpose for laying off an em-not argued by the General Counsel, was Ziehl. At the end of May, hehad sold 40 cars at an average commission of $120.01, and Gilbert hadsold 34, with an average commission of $160.59. In June, however, Ziehlsold only two cars, and Gilbert sold seven. Assuming a continued ratio ofcommissions, by the end of June Gilbert had yielded Respondent a grossprofit, on the sale of 41 cars, close to $5,000 more than Ziehl had.3' And to the extent that Bruce took into account Brooke's aggressive-ness and potential, that is both a long term prospect, having little to dowith the immediate needs of the business, and a departure from his asser-tion that he applied a "mechanical" test.32 It has been held that "ignoring seniority" is a factor properly con-sidered in finding an 8(a)(3) violation. N.LR.B. v. American Casting Ser-vice, Inc., 365 F.2d 168, 172 (7th Cir. 1966).ployee in July and the action taken to accomplish thatend.33CONCLUSIONS OF LAW1. Suburban Chevrolet, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.2. Retail Store Employees Union, Local 692, UnitedFood and Commercial Workers International Union, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By laying off C. Gilbert Johnson on July 17, 1979,Respondent violated Section 8(a)(3) of the Act.4. By making an unlawful threat to close the business,by coercively interrogating an employee, and by at-tempting to engage in surveillance of a union meeting, allin 1979, Respondent violated Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. Other than as set out above, Respondent has notviolated the Act as alleged in the amended complaint inthis case.THE REMEDYIn order to remedy the unfair labor practices foundherein, I shall recommend that Respondent be requiredto cease and desist therefrom and take certain affirmativeaction.Having found that Respondent discriminatorily laid offC. Gilbert Johnson on July 17, 1979, I shall recommendthat Respondent be ordered to make Johnson whole forany loss of earnings he may have suffered from the timeof his termination to the date of his reinstatement.34Hisbackpay shall be computed in accordance with F. WWoolworth Company, 90 NLRB 289 (1950), with interestas prescribed in Isis Plumbing & Heating Co., 138 NLRB716 (1962), and Florida Steel Corporation, 231 NLRB 651(1977).I shall also recommend that Respondent be required topost appropriate notices.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:33 There is, in addition, the fact that when Gilbert was laid off he wasnot, as Haslett was, given an opportunity to remain affiliated as an "out-side" salesman and to keep his demonstrator car. There is no evidence tocontradict Respondent's claim that Haslett asked for these privileges andGilbert did not. Nonetheless, the precedent having been set by Haslettonly a month before, it would seem normal, if Bruce were as "emotional"about Gilbert's departure as he purported to be, that such an offer wouldbe made to Gilbert. Moreover, as the General Counsel argues on brief.the fact that Greenbaum counted savings on the demonstrator as a benefitfrom Gilbert's layoff indicates that Gilbert would not have been affordedthat privilege had he asked for it.I note also Gilbert's unchallenged testimony, which I accept, thatshortly after the election Bruce stated, in the presence of George Pre-vost, that "they would have to work harder to keep the Union out ofthere, even though we had won the election." The necessary implicationis that Respondent would continue to take steps thought necessary toprevent the Union from becoming a viable representative.34 It seems clear that Johnson was otherwise fully reinstated when hereturned to work on September 17.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER3 5The Respondent, Suburban Chevrolet, Inc., Baltimore,Maryland, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Laying off or otherwise discriminating against em-ployees for assisting Retail Store Employees Union,Local 692, United Food and Commercial Workers Inter-national Union, or any other labor organization, or forengaging in other union activity.(b) Coercively interrogating employees about theirunion sympathies and activities, threatening employeeswith reprisals for exercising rights guaranteed them bythe Act, and attempting to engage in surveillance ofunion activities.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir right to self-organization, to form, join, or assistany labor organization, to bargain collectively throughrepresentatives of their own choosing, or to engage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain fromany and all such activities.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:as In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Make C. Gilbert Johnson whole in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all other records neces-sary or appropriate to analyze the amount of backpaydue.(c) Post at its place of business at Baltimore, Mary-land, copies of the attached notice marked "Appen-dix."36Copies of said notice, on forms provided by theRegional Director for Region 5, after being duly signedby Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 5, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that all complaint allegationsfound here not to be substantiated be, and they are, dis-missed.36 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."238